Citation Nr: 1412636	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  09-30 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for scars of the neck due to acne.

2.  Entitlement to an initial compensable rating for status post cervical spine C6-7 fusion scarring.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1981 to February 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2008, the RO granted the Veteran's claim of entitlement to service connection for status post cervical spine C6-7 fusion scarring, assigning a noncompensable rating.  This rating decision also denied entitlement to service connection for scars of the neck due to acne.  In April 2008, the Veteran submitted a notice of disagreement (NOD) with both the assignment of a noncompensable disability rating for his surgical scar as well as for the denial of his service connection claim for scars of the neck due to acne.  The RO issued a second rating decision in July 2009, which granted the Veteran's claim of entitlement to service connection for scars of the neck due to acne, assigning a noncompensable disability rating.  The Veteran submitted a second NOD in August 2009, again disagreeing with the noncompensable rating assigned for his surgical scar as well as his service-connected scars of the neck due to acne.  In June 2010, the RO issued a statement of the case (SOC), which only addressed the issue of entitlement to an initial compensable disability rating for scars of the neck due to acne.  The Veteran perfected his appeal with respect to this issue in August 2010.

The Veteran testified before the undersigned Acting Veterans Law Judge, via video conference between the Board's Central Office in Washington, DC, and the RO in Winston-Salem.  A transcript of this proceeding has been prepared and incorporated into the evidence of record.
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

As an initial matter, the Board notes that the Veteran expressed disagreement with the assignment of the noncompensable disability rating for his surgical scar on both his April 2008 and August 2009 NODs.  Because the filing of a notice of disagreement initiates appellate review, this claim must be remanded for the preparation of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

With respect to the issue of entitlement to a compensable disability rating for scars of the neck due to acne, the Board also finds that this issue must be returned for additional evidentiary development.  In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the United States Court of Appeals for Veterans Claims (Court) held that when VA provides a veteran with a medical examination related to a claim, the examination must be adequate.  Review of the Veteran's Board hearing testimony reveals that the VA skin diseases examination performed in May 2009 is inadequate.  First, the May 2009 VA examiner found no active lesions on the Veteran's neck.  See VA Examination Report, May 6, 2009.  However, during his hearing, the Veteran indicated that he experienced flare-ups of his acne during hot weather when he perspired.  See Board Hearing Transcript, June 3, 2011, p. 5.  When, as here, a skin disability is subject to active and inactive stages, it is essential that an examination be conducted during an active stage of the disease, where reasonably practical.  See Ardison v. Brown, 6 Vet. App. 405 (1994) (when there is a history of remission and recurrence of a condition, the duty to assist may encompasses the obligation to evaluate a condition during an active, rather than inactive phase).  Further, the accuracy of the May 2009 VA examiner's measurement of the Veteran's scarring is questionable, in light of the Veteran's hearing testimony.  See Board Hearing Transcript, June 3, 2011, p. 8.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the current severity of his scars of the neck due to acne.  To the extent practical, reasonable, and with the Veteran's cooperation, it is important that the examination be scheduled during an active stage of the disease.

The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review. 

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the examination results, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's scars of the neck due to acne.

In doing so, the examiner is asked to identify (a) all current pathology and associated functional impairment; and (b) an estimate, to the extent possible, of what percentages of the body and/or the exposed areas of the body are affected, including during a flare-up.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, readjudicate the claim of entitlement to an initial compensable disability rating for scars of the neck due to acne.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, return the case to the Board for further appellate review.

4.  Separately, provide the Veteran and his representative an SOC on the issue of entitlement to an initial compensable rating for cervical spine surgery residual scarring.  This issuance must include all relevant regulations, as well as an explanation of the Veteran's rights and responsibilities in perfecting an appeal as to this claim.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. GORHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

